818 F.2d 712
UNITED STATES FIRE INSURANCE COMPANY, Plaintiff-Appellee,andUnited Pacific Insurance Company, a Washington corporation,Plaintiff-Intervenor-Appellee,v.Denise GANZ, Michael Ganz, Enviroscope Corp., Lars DeJounge, B. Jack Elkin, Elkam Air Services, Defendant,andNeptune Society Corporation, Defendant-Intervenor-Appellant.
No. 86-1522.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted May 11, 1987.Decided June 5, 1987.

Daniel W. Winters, Burlingame, Cal., for plaintiff-appellee.
James J. Keenan, Jr., Lafayette, Cal., for defendant-intervenor-appellant.
James P. Wagoner, Fresno, Cal., for plaintiff-intervenor-appellee.
Appeal from the United States District Court for the Northern District of California;  Samuel Conti, District Judge, Presiding.
Before SKOPIL, FARRIS and O'SCANNLAIN, Circuit Judges.ORDER


1
Neptune Society Corporation appeals from the district court's grant of separate summary judgments in favor of appellee United States Fire Insurance Company and appellee United Pacific Insurance Company.   United States Fire Insurance v. Ganz, 623 F.Supp. 337 (N.D.Cal.1985).


2
At oral argument appellant moved this court for dismissal of its appeal of the judgment in favor of appellee United Pacific Insurance Company.  Appellant's motion is granted and the appeal of the judgment in favor of United Pacific Insurance Company is DISMISSED.


3
The judgment in favor of United States Fire Insurance Company is AFFIRMED for the reasons stated in the district court's opinion.   Id. at 341-42.